791 F.Supp.2d 1 (2011)
Elizabeth SHEPPARD, Plaintiff,
v.
DISTRICT OF COLUMBIA et al., Defendants.
Civil Action No. 10-0834 (RMU).
United States District Court, District of Columbia.
February 22, 2011
Opinion Denying Reconsideration June 3, 2011.1.
Kirk D. Williams, Law Offices of Kirk D. Williams, Washington, DC, for Plaintiff.
Sarah Ann Sulkowski, Office of the Attorney General, DC, Washington, DC, for Defendants.


*2 MEMORANDUM OPINION


GRANTING THE DEFENDANTS' MOTION TO DISMISS
RICARDO M. URBINA, District Judge.

I. INTRODUCTION
The plaintiff alleges that the defendants violated her due process and equal protection rights as guaranteed under the Fifth and Fourteenth Amendments, respectively, when they failed to process her disability benefits claim brought under the provisions of the District of Columbia Comprehensive Merit Personnel Act ("the Act"), D.C. CODE § 1-623.24. The defendants now move to dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), contending that the plaintiff's claim has already been adjudicated by the District of Columbia Court of Appeals. Because res judicata bars the plaintiff's claims, the court grants the defendants' motion.

II. FACTUAL & PROCEDURAL BACKGROUND
In 1983, the plaintiff suffered a workrelated injury while working for the government of the District of Columbia ("the District"). Compl. ¶ 12. The plaintiff continued to work for the District until July 1998, when her injury worsened. Defs.' Mot., Ex. 2 (Pl.'s Petition before the District of Columbia Court of Appeals ("Pl.'s D.C. Pet.")) at 1.[1] Soon thereafter, the plaintiff filed a claim for temporary total disability benefits with the District's Disability Compensation Program ("DCP"), which accepted the claim and began to pay benefits. Id.
In January 2006, the plaintiff's physician determined that her injury had reached the point of "maximum medical improvement" and that she had sustained a permanent impairment as a result of the injury. Id. The plaintiff immediately filed a claim for permanent partial disability benefits with the DCP ("the January 2006 claim"). Compl. ¶ 15.
At the time, the Act provided that within thirty days of the filing of a disability claim, the DCP must make findings of facts and decide whether to award payment of compensation to an applicant for disability benefits. D.C. CODE § 1-623.24(a) (2006). The DCP's failure to do so meant that the claim would automatically "be deemed accepted," with "payment of compensation [commencing] on the 31st day following the date the claim was filed." Id. § 1-623.24(a-3)(1) (2006). Thus, after thirty days passed without any decision by the DCP, the plaintiff sought an order from an Administrative Law Judge ("ALJ") declaring that her claim for permanent partial disability benefits was deemed accepted and automatically payable pursuant to § 1-623.24(a-3)(1). Pl.'s D.C. Pet. at 2.
The ALJ, however, denied the plaintiff's request for an order after concluding that § 1-623.24(a-3)(1) applied strictly to an initial claim for benefits and that given the *3 plaintiff's previously submitted claim for temporary total disability benefits submitted by the plaintiff, the plaintiff's January 2006 claim was not an initial claim and the statutory provisions did not apply. See Notice (Jan. 14, 2011), ALJ's Order at 3-5. The plaintiff then filed an application for review with the Compensation Review Board ("CRB"), which affirmed the ALJ's decision. See generally id., CRB Decision.
On May 5, 2009, the plaintiff petitioned the District of Columbia Court of Appeals for review of the CRB's decision, arguing, inter alia, that the CRB's application of § 1-623.24(a-3)(1) violated the Due Process and Equal Protection Clauses of the Fourteenth Amendment.[2] Pl.'s D.C. Pet. at 17-22. More specifically, the plaintiff argued that the CRB's interpretation of § 1-623.24(a-3)(1) deprived her of due process because it allowed the DCP to avoid rendering a final decision on her permanent partial disability benefits claim. Id. at 19-20. The plaintiff averred that without an administrative decision by the CRB either accepting or denying her claim for benefits, she would never be able to seek judicial review of the merits of her disability benefits claim. Id. at 17; see also D.C. CODE § 1-623.24(a-4)(1) ("A claimant who disagrees with a decision of [the DCP] . . . shall have the right to request reconsideration of that decision") (emphasis added). The plaintiff also argued before the District of Columbia Court of Appeals that the CRB's interpretation of § 1-623.24(a-4)(1) violated the Equal Protection Clause by creating two categories of disability claimsthose that the DCP decided on the merits and which therefore entitled a claimant to seek adjudicatory review, and those claims that the DCP did not decide, foreclosing any judicial review of the merits of the disability benefits claim. Pl.'s D.C. Pet. at 20.
Ultimately, the District of Columbia Court of Appeals affirmed the decision of the CRB, concluding that under § 1-623.24(a-3)(1) the DCP was not obligated to pay partial disability benefits to the plaintiff for her January 2006 claim solely because a decision had not been issued within the thirty-day time frame. Sheppard v. D.C. Dep't of Emp't Servs., 993 A.2d 525, 528 (D.C.2010) (per curiam). The court did not, however, address the plaintiff's constitutional claims.
In May 2010, the plaintiff commenced this action, arguing that the DCP's failure to process her January 2006 claim deprives her of access to judicial review and thus violates her due process and equal protection rights under the Fifth and Fourteenth Amendments. See Compl. ¶¶ 6, 7. The defendants have moved to dismiss the complaint, arguing that the doctrine of res judicata bars the plaintiff's claim. See generally Defs.' Mot. With the defendants' motion now ripe for consideration, the court turns to the parties' arguments and the applicable legal standards.

III. ANALYSIS

A. Legal Standard for Rule 12(b)(6) Motion to Dismiss
A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of a complaint. Browning v. Clinton, 292 F.3d 235, 242 *4 (D.C.Cir.2002). The complaint need only set forth a short and plain statement of the claim, giving the defendant fair notice of the claim and the grounds upon which it rests. Kingman Park Civic Ass'n v. Williams, 348 F.3d 1033, 1040 (D.C.Cir. 2003) (citing Fed.R.Civ.P. 8(a)(2) and Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)). "Such simplified notice pleading is made possible by the liberal opportunity for discovery and the other pretrial procedures established by the Rules to disclose more precisely the basis of both claim and defense to define more narrowly the disputed facts and issues." Conley, 355 U.S. at 47-48, 78 S.Ct. 99 (internal quotation marks omitted). It is not necessary for the plaintiff to plead all elements of his prima facie case in the complaint, Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-14, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002), or "plead law or match facts to every element of a legal theory," Krieger v. Fadely, 211 F.3d 134, 136 (D.C.Cir.2000) (internal quotation marks and citation omitted).
Yet, "[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (internal quotation marks omitted); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (abrogating the oft-quoted language from Conley, 355 U.S. at 45-46, 78 S.Ct. 99, instructing courts not to dismiss for failure to state a claim unless it appears beyond doubt that "no set of facts in support of his claim [ ] would entitle him to relief"). A claim is facially plausible when the pleaded factual content "allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged." Iqbal, 129 S.Ct. at 1949 (citing Twombly, 550 U.S. at 556, 127 S.Ct. 1955). "The plausibility standard is not akin to a `probability requirement,' but it asks for more than a sheer possibility that a defendant has acted unlawfully." Id. (citing Twombly, 550 U.S. at 556, 127 S.Ct. 1955).
In resolving a Rule 12(b)(6) motion, the court must treat the complaint's factual allegationsincluding mixed questions of law and factas true and draw all reasonable inferences therefrom in the plaintiff's favor. Holy Land Found, for Relief & Dev. v. Ashcroft, 333 F.3d 156, 165 (D.C.Cir.2003); Browning, 292 F.3d at 242. While many well-pleaded complaints are conclusory, the court need not accept as true inferences unsupported by facts set out in the complaint or legal conclusions cast as factual allegations. Warren v. District of Columbia, 353 F.3d 36, 39 (D.C.Cir.2004); Browning, 292 F.3d at 242. "Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do not suffice." Iqbal, 129 S.Ct. at 1949 (citing Twombly, 550 U.S. at 555, 127 S.Ct. 1955).

B. Legal Standard for Res Judicata
"The doctrine of res judicata prevents repetitious litigation involving the same causes of action or the same issues." I.A.M. Nat'l Pension Fund v. Indus. Gear Mfg. Co., 723 F.2d 944, 946 (D.C.Cir.1983). Res judicata has two distinct aspects claim preclusion and issue preclusion (commonly known as collateral estoppel)that apply in different circumstances and with different consequences to the litigants. NextWave Pers. Commc'ns, Inc. v. Fed. Commc'ns Comm'n, 254 F.3d 130, 142 (D.C.Cir.2001); Novak v. World Bank, 703 F.2d 1305, 1309 (D.C.Cir.1983).
Under claim preclusion, "a final judgment on the merits of an action precludes the parties or their privies from relitigating issues that were or could have been raised in that action." Drake v. Fed. Aviation *5 Admin., 291 F.3d 59, 66 (D.C.Cir. 2002) (quoting Allen v. McCurry, 449 U.S. 90, 94, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980)). "Whether two cases implicate the same cause of action turns on whether they share the same `nucleus of facts.'" Drake, 291 F.3d at 66 (quoting Page v. United States, 729 F.2d 818, 820 (D.C.Cir. 1984)). In making that determination, courts look at "whether the facts are related in time, space, origin, or motivation, whether they form a convenient trial unit, and whether their treatment as a unit conforms to the parties' expectations or business understanding or usage." Stanton v. Dist. of Columbia Court of Appeals, 127 F.3d 72, 78 (D.C.Cir.1997) (quoting Restatement (Second) of Judgments § 24(2) (1982)).
Under issue preclusion or collateral estoppel, "once a court has decided an issue of fact or law necessary to its judgment, that decision may preclude relitigation of the issue in a suit on a different cause of action involving a party to the first case." Yamaha Corp. of Am. v. United States, 961 F.2d 245, 254 (D.C.Cir.1992) (quoting Allen, 449 U.S. at 94, 101 S.Ct. 411). Issue preclusion applies if three criteria are met: (1) if in the prior litigation, the issue was "actually litigated, that is, contested by the parties and submitted for determination by the court;" (2) if the prior litigation was "actually and necessarily determined by a court of competent jurisdiction;" and (3) if "preclusion in the second trial [does] not work an unfairness." Otherson v. Dep't of Justice, 711 F.2d 267, 273 (D.C.Cir.1983) (citations omitted).
In short, "claim preclusion forecloses all that which might have been litigated previously," I.A.M. Nat'l Pension Fund, 723 F.2d at 949, while issue preclusion "prevents the relitigation of any issue that was raised and decided in a prior action," Novak, 703 F.2d at 1309. In this way, res judicata helps "conserve judicial resources, avoid inconsistent results, engender respect for judgments of predictable and certain effect, and [] prevent serial forum-shopping and piecemeal litigation." Hardison v. Alexander, 655 F.2d 1281, 1288 (D.C.Cir.1981); see also Allen, 449 U.S. at 94, 101 S.Ct. 411.

C. The Court Grants the Defendants' Motion to Dismiss
In their motion to dismiss, the defendants assert that the plaintiff's claims are nearly identical to the claims she previously asserted in her action before the District of Columbia Court of Appeals. See generally Defs.' Mot. The defendants contend that that court's silence regarding the plaintiff's constitutional arguments amounts to an implicit rejection of those arguments. Id. at 4-5. They argue that because the District of Columbia Court of Appeals disposed of that action on the merits, the doctrine of claim preclusion requires dismissal of the plaintiff's claims before this court.[3]Id. at 4-5.
The plaintiff does not dispute that now before this court are nearly identical claims to those she asserted before the District of Columbia Court of Appeals. Pl.'s Opp'n at 2-3. Rather, the plaintiff argues that her claims are not precluded because the decision by the District of Columbia Court of Appeals did not address the plaintiff's constitutional arguments. Id. at 3. More specifically, the plaintiff submits that because the District of Columbia Court of Appeals remained silent on her due process and equal protection *6 arguments, its opinion does not constitute a judgment on the merits.[4]Id. at 2-3.
Courts in the District of Columbia[5] use a three-part test in determining the applicability of claim preclusion: "(1) whether the claim was adjudicated finally in the first action; (2) whether the present claim is the same as the claim which was raised or which might have been raised in the prior proceeding; and (3) whether the party against whom the plea is asserted was a party or in privity with a party in the prior case." Youngin's Auto Body v. Dist. of Columbia, 711 F.Supp.2d 72, 78 (D.D.C.2010) (quoting Patton v. Klein, 746 A.2d 866, 869-70 (D.C.1999)); Smith v. Dist. of Columbia, 629 F.Supp.2d 53, 58 (D.D.C.2009).
As a threshold matter, the parties do not dispute that the parties in this action are identical to the parties in the action before the District of Columbia Court of Appeals.[6]*7 Similarly, the parties do not contest that the claim here shares the same nucleus of facts as the claim asserted in the District of Columbia Court of Appeals: namely, the District's failure to process the plaintiff's January 2006 claim for permanent partial disability benefits. Drake, 291 F.3d at 66; Compl. ¶¶ 15-16; Pl.'s D.C. Pet. at 1-2. Finally, the plaintiff acknowledges that she raised both the due process and equal protection arguments in the proceeding before the District of Columbia Court of Appeals. Pl.'s Opp'n at 2-3 (explaining that the "due-process and equal protection arguments suggested by Plaintiff before the [District of Columbia Court of Appeals]" constituted "an invitation for the [D.C. Court of Appeals] to consider the issues"). Accordingly, the court turns its attention to the only element of claim preclusion in disputewhether the plaintiff's constitutional claims were adjudicated finally by the District of Columbia Court of Appeals.
A judgment on the merits is one that "reaches and determines the real or substantial grounds of action or defense as distinguished from matters of practice, procedure, jurisdiction or form." Saylor v. Lindsley, 391 F.2d 965, 968 (2d Cir.1968) (internal citations omitted); see also Nwachukwu v. Karl, 222 F.R.D. 208, 212 (D.D.C.2004) (noting the judicial goal of "deciding cases on their merits, as opposed to procedural mishaps dictating the outcome"). The fact that a previous proceeding in the state court does not address a claimant's particular argument does not prevent the application of claim preclusion. See Hornback v. United States, 85 Fed. Appx. 758, 762 (Fed.Cir.2004) (determining that the plaintiff's claim was barred in a second action despite the fact that the first court's judgment did not address one of the plaintiff's particular arguments, noting that "[e]ven if the [first court] did not expressly address that particular argument in its opinion, it was still a part of the same claim that the court adjudicated and dismissed on the merits"); Pittman v. Mich. Corrs. Org., 123 Fed.Appx. 637, 640 (6th Cir.2005) (holding that a defendant was precluded from raising constitutional claims in its federal action which were raised but never reached in an earlier state proceeding and observing that "[the defendant] cites no authority, and we have found none, for his assertion that the state court's failure to address individually each of his issues means that they were `not decided' for purposes of res judicata"); 18A FED. PRAC. & PROC. § 4435 (observing that even a judgment that fails to discuss all aspects of a ruling may have a preclusive effect).
The District of Columbia Court of Appeals affirmed the CRB's decision that the plaintiff's claim for disability benefits was not eligible for payment because it had not yet been "deemed accepted." Sheppard, 993 A.2d at 528. In so ruling, the court evaluated the relevant provisions of the D.C. Code and the decisions of the ALJ and CRB to determine that the plaintiff's January 2006 claim should not have been deemed accepted under D.C.Code § 1-623.24(a-3)(1). Id. Although the court never reached any discussion of the constitutional arguments, see generally id., the court's decision not to address the plaintiff's constitutional arguments does not indicate that it did not consider these arguments in adjudicating the merits of her *8 case, see Clemons v. Miss., 494 U.S. 738, 747 n. 3, 110 S.Ct. 1441, 108 L.Ed.2d 725 (1990) (observing that the court's refusal to address an argument constitutes an implicit rejection of those arguments); see also Savage v. Hadlock, 296 F.2d 417, 419 (D.C.Cir.1961) (concluding that the district court's ruling in favor of the plaintiff constituted an "implicit rejection" of the defendant's argument where the defendant actually raised the argument before the court and "[t]he issue was clearly presented and all the relevant papers were before that court").
Because the decision of the District of Columbia Court of Appeals addressed the merits of the case, it constitutes a judgment on the merits that bars the instant claim. Accordingly, the plaintiff is barred by the doctrine of claim preclusion from relitigating her claim in this court.[7]

IV. CONCLUSION
For the foregoing reasons, the court grants the defendants' motion to dismiss. An Order consistent with this Memorandum Opinion is separately and contemporaneously issued this 22nd day of February, 2011.

MEMORANDUM OPINION ON RECONSIDERATION

DENYING THE PLAINTIFF'S MOTION FOR RELIEF UPON RECONSIDERATION

I. INTRODUCTION
The plaintiff alleges that the defendants violated her due process and her equal protection rights by failing to process her claim for disability benefits pursuant to D.C.Code § 1-623.24(a-3)(1). The court previously granted the defendants' motion to dismiss after determining that the plaintiff's claims were precluded under the doctrine of res judicata. The matter returns before the court on the plaintiff's motion for relief upon reconsideration of the court's order dismissing her action.[1] Because the plaintiff has not persuaded the court that it erred in dismissing the case, the court denies her motion.

II. FACTUAL & PROCEDURAL BACKGROUND[2]
In January 2006, the plaintiff filed a claim for permanent partial disability benefits with the Disability Compensation Program ("DCP") of the District of Columbia. Compl. ¶¶ 12, 15. As a general matter, the DCP was, at the time, statutorily required to determine whether to award a *9 payment of compensation within thirty days of the filing of a disability claim. D.C. CODE § 1-623.24(a-3)(1) (2006). The DCP's failure to make such a determination resulted in the claim's automatic acceptance with "payment of compensation [commencing] on the 31st day following the date the [disability] claim was filed." Id.
The plaintiff filed a disability claim with the DCP on January 25, 2006. Compl. ¶ 15. After thirty days elapsed without either a decision by the defendant or an automatic acceptance of her claim, the plaintiff sought an order from an Administrative Law Judge ("ALJ") declaring that the DCP had accepted her disability claim pursuant to D.C.Code § 1-623.24(a-3)(1). Defs.' Mot. to Dismiss, Ex. 2 (Pl.'s Pet. to the District of Columbia Court of Appeals ("Pl.'s D.C. Pet.")) at 2. The ALJ determined that D.C.Code § 1-623.24(a-3)(1) did not apply to the plaintiff's claim because that provision applied only to an applicant's "initial claim" for disability benefits. See Notice (Jan. 14, 2011), ALJ's Order at 3-5. According to the ALJ, the plaintiff's claim was not an initial claim because she had filed previous claims for benefits arising from the same injury. See id. The plaintiff appealed to the Compensation Review Board ("CRB"), which affirmed the ALJ's ruling. See generally id., CRB Decision.
The plaintiff appealed the CRB's decision to the District of Columbia Court of Appeals, arguing, inter alia, that the defendants' failure to render a decision on her claim violated her due process and equal protection rights. Pl.'s D.C. Pet. at 17-22. The District of Columbia Court of Appeals affirmed the decision of the CRB without addressing the plaintiff's constitutional claims. See generally Sheppard v. D.C. Dep't of Emp't Servs., 993 A.2d 525 (D.C.2010) (per curiam).
The plaintiff subsequently commenced this action, claiming that the defendants violated her due process and equal protection rights guaranteed by the Fifth and Fourteenth Amendments, respectively. Compl. ¶¶ 6-7. In June 2010, the defendants filed a motion to dismiss, arguing that the plaintiff's claims were barred under the doctrine of res judicata. Defs.' Mot. to Dismiss at 3. The court granted the defendants' motion on February 22, 2011, holding that the plaintiff's claims were precluded by res judicata because she had previously asserted the same claim in a case involving the same parties before the District of Columbia Court of Appeals,[3] and for which that court issued a *10 valid, final judgment on the merits. Sheppard v. Dist. of Columbia, 791 F.Supp.2d 1, 6-8 (D.D.C.2011).
On February 25, 2011, the plaintiff filed this motion for relief upon reconsideration of the court's February 2011 ruling. See generally Pl.'s Mot. With the motion now ripe for adjudication, the court turns to the applicable legal standards and the parties' arguments.

III. ANALYSIS

A. Legal Standard for a Rule 59(e) Motion
A motion to alter or amend a judgment pursuant to Federal Rule of Civil Procedure 59(e) must be filed within twentyeight days of the entry of the judgment at issue. FED.R.CIV.P. 59(e). While the court has considerable discretion in ruling on a Rule 59(e) motion, the reconsideration and amendment of a previous order is an unusual measure. Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.Cir.1996) (per curiam); McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir.1999). Rule 59(e) motions "need not be granted unless the district court finds that there is an intervening change of controlling law, the availability of new evidence, or the need to correct a clear legal error or prevent manifest injustice." Ciralsky v. Cent. Intelligence Agency, 355 F.3d 661, 671 (D.C.Cir. 2004) (quoting Firestone, 76 F.3d at 1208). Moreover, "[a] Rule 59(e) motion to reconsider is not simply an opportunity to reargue facts and theories upon which a court has already ruled," New York v. United States, 880 F.Supp. 37, 38 (D.D.C.1995), or a vehicle for presenting theories or arguments that could have been advanced earlier, Kattan v. Dist. of Columbia, 995 F.2d 274, 276 (D.C.Cir.1993); W.C. & A.N. Miller Cos. v. United States, 173 F.R.D. 1, 3 (D.D.C.1997).

B. The Court Denies the Plaintiff's Motion for Relief Upon Reconsideration
The plaintiff contends that claim preclusion does not apply to her action because the claim before the District of Columbia Court of Appeals and this court are not identical.[4] Pl.'s Mot. at 4. The plaintiff argues that in the action before the District of Columbia Court of Appeals, she alleged that she had been "deprived [ ] of due process and equal protection of the law because of what could result" from the defendants' failure to process her claim, while "in the instant action, [the plaintiff contends that the [defendants'] failure to process her [disability benefits claim] has resulted in an unconstitutional delay [in] processing her claim and decidedly disparate treatment." Id. at 3-4. In other words, the plaintiff asserts that "[t]he essential factual difference between [her] prior claims and her present claims is the passage of time." Id. at 4. Due to these "factual" differences between the two claims, the plaintiff contends that the court's ruling that her claim was barred under res judicata was a "manifest injustice." Id. at 3.
The defendants assert that the plaintiff's argument must be rejected because it is *11 raised for the first time in her motion for reconsideration. Defs.' Opp'n at 1. The defendants further argue that notwithstanding the plaintiff's current argument, the plaintiff previously conceded that the claims raised before the District of Columbia Court of Appeals are identical to those brought before this court. Id. at 2. Finally, the defendants argue that the mere passage of time between the plaintiff's claims in the District of Columbia Court of Appeals and the claims asserted here does not "resuscitate" her claims. Id. at 3.
As a preliminary matter, the court notes that the plaintiff argues for the first time in her motion for reconsideration that there are factual differences between her claims in this court and those brought before the District of Columbia Court of Appeals. See Pl.'s Opp'n at 3. In her opposition to the defendants' motion to dismiss, the plaintiff argued only that res judicata did not bar her claims because the District of Columbia Court of Appeals "did not dispose of [her] due-process and equalprotection arguments on the merits." Pl.'s Opp'n at 3. Although the plaintiff had ample opportunity to point out differences between the two sets of claims in her opposition to the defendants' motion to dismiss, she failed to do so. See Fox v. Am. Airlines, Inc., 389 F.3d 1291, 1296 (D.C.Cir.2004) (affirming the district court's refusal to vacate its judgment pursuant to a Rule 59(e) motion because the party's argument could have been raised earlier); Kattan, 995 F.2d at 276 ("Ordinarily Rule 59 motions . . . are not granted by the District Court where they are used by a losing party to request the trial judge to reopen proceedings in order to consider a new defensive theory which could have been raised during the original proceedings."); see also Davis v. Dist. of Columbia, 2011 WL 611814, at *2-3 (D.C.Cir. Feb. 15, 2011) (holding that manifest injustice did not result upon a denial of a Rule 59 motion where the party had "ample opportunities . . . to timely produce additional evidence"). The court declines to revisit its earlier ruling on the basis of an argument that could have been raised in response to the defendants' motion to dismiss.
Moreover, even if the plaintiff had properly asserted this argument in the first instance, it would not have persuaded the court to reach a different result. "The doctrine of res judicata prevents repetitious litigation involving the same causes of action or the same issues." I.A.M. Nat'l Pension Fund v. Indus. Gear Mfg. Co., 723 F.2d 944, 946 (D.C.Cir.1983). Res judicata has two distinct aspectsclaim preclusion and issue preclusion (commonly known as collateral estoppel)that apply in different circumstances and with different consequences to the litigants. NextWave Pers. Commc'ns, Inc. v. Fed. Commc'ns Comm'n, 254 F.3d 130, 142 (D.C.Cir.2001); Novak v. World Bank, 703 F.2d 1305, 1309 (D.C.Cir.1983).
Under claim preclusion, "a final judgment on the merits of an action precludes the parties or their privies from relitigating issues that were or could have been raised in that action." Drake v. Fed. Aviation Admin., 291 F.3d 59, 66 (D.C.Cir. 2002) (quoting Allen v. McCurry, 449 U.S. 90, 94, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980)). "Whether two cases implicate the same cause of action turns on whether they share the same `nucleus of facts.'" Drake, 291 F.3d at 66 (quoting Page v. United States, 729 F.2d 818, 820 (D.C.Cir. 1984)). In making that determination, courts look at "whether the facts are related in time, space, origin, or motivation, whether they form a convenient trial unit, and whether their treatment as a unit conforms to the parties' expectations or business understanding or usage." Stanton v. Dist. of Columbia Court of Appeals, *12 127 F.3d 72, 78 (D.C.Cir.1997) (quoting Restatement (Second) of Judgments § 24(2) (1982)).
Under issue preclusion or collateral estoppel, "once a court has decided an issue of fact or law necessary to its judgment, that decision may preclude relitigation of the issue in a suit on a different cause of action involving a party to the first case." Yamaha Corp. of Am. v. United States, 961 F.2d 245, 254 (D.C.Cir. 1992) (quoting Allen, 449 U.S. at 94). Issue preclusion applies if three criteria are met: (1) if in the prior litigation, the issue was "actually litigated, that is, contested by the parties and submitted for determination by the court;" (2) if the prior litigation was "actually and necessarily determined by a court of competent jurisdiction;" and (3) if "preclusion in the second trial [does] not work an unfairness." Otherson v. Dep't of Justice, 711 F.2d 267, 273 (D.C.Cir.1983) (citations omitted).
In short, "claim preclusion forecloses all that which might have been litigated previously," I.A.M. Nat'l Pension Fund, 723 F.2d at 949, while issue preclusion "prevents the relitigation of any issue that was raised and decided in a prior action," Novak, 703 F.2d at 1309. In this way, res judicata helps "conserve judicial resources, avoid inconsistent results, engender respect for judgments of predictable and certain effect, and [] prevent serial forumshopping and piecemeal litigation." Hardison v. Alexander, 655 F.2d 1281, 1288 (D.C.Cir.1981); see also Allen, 449 U.S. at 94.
In her petition to the District of Columbia Court of Appeals, the plaintiff alleged that on January 25, 2006, she made a claim for permanent partial disability benefits on which the defendant failed to issue a decision. Pl.'s D.C. Pet. at 4. She argued that the CRB's interpretation and application of D.C.Code § 1-623.24(a-3)(1) deprived her of access to the CRB's adjudicatory procedures in violation of her due process and equal protection rights. Id. at 17-22. The plaintiff noted that more than three years had elapsed since she applied for permanent partial disability benefits and that during that time, she had been experiencing adverse effects due to "the ongoing and arbitrary delay" in processing her application. Id. at 19.
In this action, the plaintiff alleges identical factsnamely, that on January 25, 2006, she made a claim for permanent partial disability benefits and that the defendant subsequently failed to process her claim, depriving her of due process and equal protection of the law. Compl. ¶¶ 15-16, 20. Because the plaintiff's claims before the District of Columbia Court of Appeals and the claims asserted before this court share the same nucleus of facts, the court concludes that they are identical claims for purposes of claim preclusion. Drake, 291 F.3d at 66.
The similarity in the factual allegations of the plaintiff's claims is not diminished by the passage of time between the judgment of the District of Columbia Court of Appeals and the filing of the complaint in this case.[5]See Pl.'s Mot. at 4. The pertinent events underlying both sets of claimsthat the plaintiff filed a claim for *13 partial permanent disability benefits and the defendants did not process that claimhad occurred prior to the commencement of the plaintiff's action in the District of Columbia Court of Appeals. Pl.'s D.C. Pet. at 4. Nor does it appear that any material intervening event transpired since the time that she received a judgment from the District of Columbia Court of Appeals. Cf. Stanton, 127 F.3d at 78 ("Federal law is clear that post-judgment events give rise to new claims, so that claim preclusion is no bar."). See Pl.'s D.C. Pet. at 4. On the contrary, the plaintiff alleges that the defendants have continuously refused to take action from the time of her application for disability benefits in January 2006. Pl.'s Mot. at 4 (noting the "more than five year ongoing delay processing her claim").
In sum, the plaintiff previously had the opportunity but failed to argue that her claims before this court were different than those adjudicated in the District of Columbia Court of Appeals. Additionally, the facts underlying her petition to the District of Columbia Court of Appeals appear to be the same facts on which her current claims are premised. Accordingly, the court denies the plaintiff relief upon reconsideration of its previous order dismissing the complaint under the doctrine of res judicata.

IV. CONCLUSION
For the foregoing reasons, the court denies the plaintiff's motion for relief upon reconsideration. An Order consistent with this Memorandum Opinion is separately and contemporaneously issued this 3rd day of June, 2011.
NOTES
[1]  Although the court accepts the facts as set forth in the plaintiff's complaint, see Atherton v. D.C. Office of Mayor, 567 F.3d 672, 681 (D.C.Cir.2009) (observing that "[w]hen ruling on a defendant's motion to dismiss, a judge must accept as true all of the factual allegations contained in the complaint") (internal citation omitted), the court also takes judicial notice of the decision by the Court of Appeals in Sheppard v. D.C. Dep't of Emp't Servs., 993 A.2d 525 (D.C.2010) (per curiam) and the plaintiff's petition to the Court of Appeals, attached as Exhibits 1 and 2, respectively, to the defendants' motion to dismiss, see Q Int'l Courier Inc. v. Smoak, 441 F.3d 214, 216 (4th Cir.2006) ("When entertaining a motion to dismiss on the ground of res judicata, a court may take judicial notice of facts from a prior judicial proceeding when the res judicata defense raises no disputed issue of fact.").
[2]  The court notes that the plaintiff erroneously cited the Due Process Clause of the Fourteenth Amendment instead of the Fifth Amendment before the Court of Appeals. See Pl.'s D.C. Pet. at 17; Bolling v. Sharpe, 347 U.S. 497, 499, 74 S.Ct. 693, 98 L.Ed, 884 (1954) (explaining that the Fifth Amendment governs due process claims in the District of Columbia because the Fourteenth Amendment applies only to the states). Because the Court of Appeals did not discuss the plaintiff's constitutional arguments, the error is, however, of no consequence.
[3]  Res judicata may be raised in a Rule 12(b)(6) motion to dismiss for failure to state a claim when the defense appears on the face of the complaint and any materials of which the court may take judicial notice. See 18 FED. PRAC. & PROC. § 4405 n. 32.
[4]  The plaintiff asserts that the District of Columbia Court of Appeals was not required to address her constitutional arguments because those arguments were "neither necessarily nor properly" before that court. Pl.'s Opp'n at 2. In raising that contention, the plaintiff argues an element of issue preclusion, as opposed to claim preclusion. See Yamaha Corp. of Am. v. United States, 961 F.2d 245, 254 (D.C.Cir.1992) ("[O]nce a court has decided an issue of fact or law necessary to its judgment, that decision may preclude relitigation of the issue in a suit on a different cause of action involving a party to the first case." (quoting Allen v. McCurry, 449 U.S. 90, 94, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980) (emphasis added))). Because the court determines that the plaintiff's claim is barred by claim preclusion, which does not require that an argument be necessary or proper when raised in the first instance, the plaintiff's contention that her constitutional claims were not necessarily or properly before the District of Columbia Court of Appeals is inconsequential to the court's decision.
[5]  The court applies the law of the District of Columbia in resolving the defendants' motion because the Full Faith and Credit Act requires federal courts to give state court judgments the same preclusive effect as would courts of that state. See 28 U.S.C. § 1738 (providing that authenticated judgments "shall have the same full faith and credit in every court within the United States . . . as they have by law or usage in the courts of such State . . . from which they are taken"); Matsushita Elec. Indus. Co., Ltd. v. Epstein, 516 U.S. 367, 373, 116 S.Ct. 873, 134 L.Ed.2d 6 (1996). Accordingly, this court must give preclusive effect to final determinations of the District of Columbia Court of Appeals so long as the party precluded from relitigating received a full and fair opportunity to be heard. See Synanon Church v. United States, 820 F.2d 421, 428 (D.C.Cir.1987) (giving issue preclusive effect to a D.C. Superior Court decision); Mahaffey v. Bechtel Assocs. Prof'l Corp., 699 F.2d 545, 547 (D.C.Cir.1983) (remanding to the district court with direction to stay pending the outcome of the appeal to the District of Columbia Court of Appeals, noting that "[i]f the Superior Court's disposition is affirmed on appeal. . . the local judgment will preclude any further pursuit of the [federal claims]").
[6]  In the District of Columbia Court of Appeals, the plaintiff named the D.C. Department of Employment Services ("DOES") as the respondent, see generally Sheppard, 993 A.2d 525, while the District of Columbia and Mayor Fenty are named as defendants in this action, see generally Compl. The defendant correctly notes, however, that DOES is non sui juris and an action against it is therefore construed as an action against the District. McConnell v. DOES, 1993 WL 433595, at *1 n. 1 (D.D.C. Oct. 6, 1993). Similarly, the plaintiff's claims against the Mayor of the District of Columbia in his official capacity are construed as claims against the District itself. Atchinson v. District of Columbia, 73 F.3d 418, 424 (D.C.Cir.1996) ("A section 1983 suit for damages against municipal officials in their official capacities is . . . equivalent to a suit against the municipality itself."). The plaintiff does not dispute that the parties are thus identical or in privity for purposes of claim preclusion. See generally Pl.'s Opp'n. The court, therefore, construes the plaintiff's silence as conceding the issue. See CSX Transp. v. Commercial Union Ins. Co., 82 F.3d 478, 482 (D.C.Cir.1996) (providing that a district court may find that a party's "halfhearted" response to an argument constitutes a waiver of the issue); Bonaccorsy v. Dist. of Columbia, 685 F.Supp.2d 18, 24 (D.D.C.2010) ("[A]s [plaintiff] has neither rebutted nor addressed D.C.'s argument to the contrary, she has waived or conceded the issue.").
[7]  The court observes that the plaintiff does not argue, nor does the record indicate, that she was deprived a full and fair opportunity to litigate her claim before the District of Columbia Court of Appeals. See Smith v. Dist. of Columbia, 629 F.Supp.2d 53, 57-58 (D.D.C.2009) ("[A] federal court can refuse to grant preclusive effect to a state court judgment if the plaintiff was denied a full and fair opportunity to litigate in state court." (citing Allen, 449 U.S. at 101, 101 S.Ct. 411; Kremer v. Chem. Const. Corp, 456 U.S. 461, 481 n. 22, 102 S.Ct. 1883, 72 L.Ed.2d 262 (1982))).
[1]  Although the plaintiff brings her motion for relief upon reconsideration pursuant to both Federal Rule of Civil Procedure 59(e) and 60(b), Pl.'s Mot. at 1, the court limits its analysis to Rule 59(e) because the plaintiff filed this motion within twenty-eight days of the order dismissing her case. See Sec. & Exch. Comm'n v. Bilzerian, 729 F.Supp.2d 9, 12 (D.D.C.2010) ("If a person files a motion for reconsideration within twenty-eight days of the judgment or order of which he complains, courts consider it a Rule 59(e) motion; otherwise, they treat it as a Rule 60(b) motion.").
[2]  On February 22, 2011, the court issued a memorandum opinion setting forth in greater detail the factual and procedural background of this case. Sheppard v. Dist. of Columbia, 791 F.Supp.2d 1, 2-4 (D.D.C.2011). For convenience, the court briefly restates the relevant background here.
[3]  In the District of Columbia Court of Appeals, the plaintiff named the D.C. Department of Employment Services ("DOES") as the respondent, see generally Sheppard v. D.C. Dep't of Emp't Servs., 993 A.2d 525 (D.C. 2010), whereas the named defendants in this action are the District of Columbia and Mayor Adrian Fenty, see generally Compl. The defendant correctly notes, however, that DOES is non sui juris, and an action against it is therefore construed as an action against the District of Columbia. See McConnell v. D.C. Dep't of Emp't Servs., 1993 WL 433595, at * 1 n. 1 (D.D.C. Oct. 6, 1993). Similarly, the plaintiff's claims against the Mayor of the District of Columbia in his official capacity are construed as claims against the District itself. Atchinson v. Dist. of Columbia, 73 F.3d 418, 424 (D.C.Cir. 1996) ("A section 1983 suit for damages against municipal officials in their official capacities is . . . equivalent to a suit against the municipality itself."). The plaintiff does not dispute that the parties are identical or in privity for purposes of claim preclusion. See generally Pl.'s Opp'n; see also Smith v. Dist. of Columbia, 629 F.Supp.2d 53, 58 (D.D.C.2009) (noting that one element of claim preclusion is "whether the party against whom the plea is asserted was a party or in privity with a party in the prior case" (quoting Patton v. Klein, 746 A.2d 866, 869 (D.C. 1999))). Accordingly, the court concludes that the plaintiff's actions before the District of Columbia Court of Appeals and this court involve the same parties for purposes of res judicata. See Bonaccorsy v. Dist. of Columbia, 685 F.Supp.2d 18, 24 (D.D.C. 2010) ("[A]s [plaintiff] has neither rebutted nor addressed D.C.'s argument to the contrary, she has waived or conceded the issue.").
[4]  In moving for reconsideration, the plaintiff states that she originally interpreted the defendants' motion to dismiss as solely arguing issue preclusion, rather than both issue preclusion and claim preclusion. Pl.'s Mot. at 2 n. 1 (stating that "that [the plaintiff] construed Defendant's motion too narrowly as raising solely a question of issue preclusion").
[5]  The plaintiff appears to argue that the relevant timeframe in which a factual difference developed is the time between the filing of her administrative petition and the filing of her case in this court. See Pl.'s Mot. at 4. The court notes, however, that it is the time between the judgment of the District of Columbia Court of Appeals and the filing of this case that is relevant. See Stanton, 127 F.3d at 78-79 (observing that post-judgment events give rise to new claims based on identical conduct and similarly, each successive enforcement of a statute creates a new cause of action).